Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7, 8, 10, 12, 13, 16, 18, 19, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a game with rules that dictate that game objects within a stack are removed by players which causes other game objects to be subsequently moved according said rules. The limitation of evaluating which game objects are to be removed based on game object characteristics and determining a second game object to be removed, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “by the at least one processor,” nothing in the claim element precludes the steps from being performed by an individual organizing a game of their own. For example, but for the “by a processor” language, “determining” and “evaluating” in the context of this claim encompasses the performance of game rules that an individual can perform without said computer. Similarly, the limitation of determining the direction that a game object is to be removed as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing human activity but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers a game that an individual can play on their own but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas. Accordingly, th,e claim recites an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims focus on a computer puzzle game and not actually improving computer functionality or computer technology. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine.
	Next, applying Step 2B of the Alice test, it is determined that the claims only recite a generic computer wherein Applicant has only discussed a processor, a user interface, and user input. All three are recited with such a high-level of generality such that the claims amount to no more than mere instructions to apply the exception using a generic computer. Applicant has amended the claims to further state that the device is a mobile device and that the user interface is a touchscreen, however mobile device and touchscreen user interfaces are common technologies in the art. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks practical application and significantly more and thus is not patent eligible.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant has amended the claims to further the user of a mobile device and a touchscreen user interface however both are well known and rehearsed within the gaming arts and thus both fail to add significantly more. Applicant also argues that the practical application of the invention is satisfied through the use of a mobile screen in that the invention solves the problem of playing matching games on smaller devices. While Examiner acknowledges that a method of playing a match game on a mobile device does address a niche area of computer technology, Examiner argues that layering in tile/match games have existed before Applicant’s invention. This includes Solitaire, Dominoes, and other tile games as shown in the attached 247 Mahjong. Thus, the problem of incorporating layers into a handheld touchscreen game has already been solved. Applicant also argues that user engagement adds to the practical application of the device however user engagement is not related to solving a problem rooted in computer technology. Thus, Examiner stands by their previous statement in which it was said that Applicant’s invention describes a game, a method of organizing human activity, and therefore an abstract idea. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715